DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction and Status of Claims
Applicant’s election without traverse of Group I as well as Species A in the reply filed on 11/01/2022 is acknowledged.

Claims 2 – 4 and 7 – 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2022.

Claims 1 and 5 – 6 are thus pending in the application and under consideration for this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “26”, referred to as not being present, or if present, only in a very small amount, in Fig. 1A/1B at [0019] of the as-filed disclosure.  The Examiner suggests amending the specification to attribute it only to Fig. 8A/8B, where it is labeled, such as by amending [0069] of the as-filed disclosure to clarify that the phase represented by “26” is present in Fig. 8A/8B but not in Fig. 1A/1B, or only in small amounts. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 8A and 8B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the claim recites “the microstructural parameter α” on line 1. There is insufficient antecedent basis for this limitation within the claim. The Examiner respectfully requests Applicant amend “the” to “a” to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0141083 (“Ito”; cited on IDS of 4/1/2021) in view of “Infiltration of Die-Upset Nd-Fe-B Magnets With Mischmetal Eutectic Alloys”, 2018. IEEE Magnetics Letters, Vol 9 (“Gabay”) and “Achievement of high coercivity in sintered R-Fe-B magnets based on misch-metal by dual alloy method”, 2014. J. Appl. Phys., Vol 115 (“Niu”).
Regarding claim 1, Ito teaches a rare earth magnet ([0001]) comprising a main phase (Fig. 1, #10) and a grain boundary phase present around the main phase (Fig. 1, #20), wherein the overall composition is represented, in terms of molar ratio, by the formula: (R2(1-x)R1x)yFe100-y-w-z-vCowBzTMv, wherein R2 is at least one of Nd, Pr, Dy and Tb, R1 is an alloy of at least one or two or more of Ce, La, Gd, Y and Sc, TM is at least one of Ga, Al, Cu, Au, Ag, Zn, In and Mn, 0<x<1, y = 12 to 20, z = 5.6 to 6.5, w = 0 to 8, and v = 0 to 2 ([0014]). The formula taught by Ito and that which is presently claimed are compared in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the formula taught by Ito results in compositional ranges which fall within or overlap the compositional ranges derived from the formula which is presently claimed. Further, Ito does not require the inclusion of any additional elements which are not present in the claimed formula.
Further, Ito teaches that the main phase has a R2Fe14B-type crystal structure, wherein R is one or more rare earth elements ([0068]; [0073]). Ito also teaches that the average grain size of the crystal grains in the rare earth magnet is 1000 nm or less (1 micron or less) ([0018], L 1-3), overlapping with the claimed average particle diameter of the main phase range of 1-10 microns. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the volume ratio of a RFe2-type crystal structure in the grain boundary phase, Ito is silent in general with respect to the composition of the grain boundary phase. 
It is noted that the instant specification discloses that generation of the RFe2-type crystal structure is suppressed by selecting La as part of R (Instant Application: [0010], [0019]). Such a disclosure does not appear to be a novel finding. For example, Gabay and Niu each disclose studies on the effects of substitution of other rare earth elements for a portion of Nd in conventional R-T-B magnets (Titles, etc.), such as has been explored by Ito. Gabay teaches that even small Ce substitutions for Nd may inhibit the development of texture in hot-deformed (Nd,Ce)-Fe-B magnets (Introduction, Par 3, L 11-15). Additionally, Niu teaches that the large atomic radii of light rare earth elements make the RFe2 crystal structure unstable, and is thus absent, although Ce is an exception due to its valence variation from 3+ to 4+, which allows it to form the CeFe2 phase (S 3, Par 4, L 1-3). Niu also teaches that CeFe2 has poor wetting ability. Thus, Ce-containing R-Fe-B magnets may have a lowered coercivity (S 3, Par 4, L 20-26).
From the teachings of Gabay and Niu, an ordinarily skilled artisan would have found it obvious to further limit the formula taught by Ito such that Ce is precluded. When substituted for Nd in R-T-B magnets, cerium has been shown to produce the CeFe2 phase, leading to a decrease in coercivity, and development of texture in hot deformed Nd-Fe-B magnets is also inhibited.
Further, the Examiner notes that based on these teachings, an ordinarily skilled artisan would appreciate that the formula of modified Ito would result in a grain boundary phase having a negligible amount of the RFe2-type crystal structure, as Ce has been omitted.
Regarding claim 6, Ito teaches that R2, the group corresponding to R1 of the present claim, is at least one of Nd, Pr, Dy, and Tb ([0014], L 4-5). Thus, Ito teaches a grouping of elements which include the claimed Nd and Pr. Additionally, it is noted that Nd is central to the teachings of Ito
Further, Ito teaches that TM, the group corresponding to M1 of the present claim, is at least one of Ga, Al, Cu, Au, Ag, Zn, In and Mn ([0014], L 6-7). Thus, Ito teaches a grouping of elements which include the claimed Ga, Al, and Cu.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0141083 (“Ito”; cited on IDS of 4/1/2021) in view of “Infiltration of Die-Upset Nd-Fe-B Magnets With Mischmetal Eutectic Alloys”, 2018. IEEE Magnetics Letters, Vol 9 (“Gabay”) and “Achievement of high coercivity in sintered R-Fe-B magnets based on misch-metal by dual alloy method”, 2014. J. Appl. Phys., Vol 115 (“Niu”) as applied to claim 1, and further in view of DE 4331563 (“Yamaguchi”; citing machine translation provided with this correspondence).
Regarding claim 5, Ito is silent with respect to a microstructural parameter alpha (α). It is noted that the as-filed disclosure attributes the limitations present in the instant claim to the contact surface between the main phase and grain boundary phase being a facet interface (Instant Application: [0011]) The as-filed disclosure states that a facet interface is formed due to slow cooling subsequent to heat treatment of the magnet as a sintered body (Instant Application: [0110]; [0115]). Specifically, the slow cooling is conducted, after holding for 50-300 minutes at a temperature of 850-1000°C, down to 450-700°C at a rate of 0.1-5.0 °C/min (Instant Application: [0112]).
Yamaguchi teaches a Nd-Fe-B sintered magnet and process for obtaining such a magnet ([0001]). Yamaguchi teaches that subjecting the sintered magnet to a heat treatment subsequent to sintering improves the coercive force of the obtained magnet ([0051]-[0052]). Specifically, Yamaguchi teaches that the sintered magnet is heated to 800-1000°C, held for 0.2-5 hours, and cooled down to at least 600°C at a rate which is preferably 0.6-2.0 °C/min ([0052]).
It would have been obvious to an ordinarily skilled artisan to incorporate the heat treatment taught by Yamaguchi when processing the rare earth magnet of modified Ito. Such a heat treatment has been shown to improve the coercivity of Nd-Fe-B sintered rare earth magnets, of which the magnet of Ito is analogous to.
The Examiner asserts that the heat treatment taught by Yamaguchi is substantially identical to the heat treatment disclosed in the present application, which is responsible for the formation of facet interfaces and by extension the claimed microstructural parameter alpha (α). Thus, the rare earth magnet of modified Ito would similarly possess the microstructural parameter alpha (α) as claimed, or at least in a range which renders the claimed range of 0.30-0.70 obvious due to an overlapping or encompassing range, as the present disclosure has admitted that this processing step is responsible for the microstructural parameter alpha (α) falling within the claimed range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of copending Application No. 17/465961 (US 2022/0130580). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 6, the rare earth magnet claimed in the ‘961 application is substantially identical to the presently claimed rare earth magnet, aside from the difference in average particle diameter (the ‘961 application claims an average particle diameter of the main phase which is less than 1 μm, while the present application claims an average particle diameter of the main phase which is 1-10 μm). However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent a showing of criticality or unexpected results due to the claimed average particle diameter of the main phase relative to the range of less than 1 μm which is claimed in the ‘961 application, a prima facie case of obviousness exists.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/465961 (US 2022/0130580) in view of DE 4331563 (“Yamaguchi”; citing machine translation provided with this correspondence).
Regarding claim 5, the claims of the ‘961 application are silent with respect to a microstructural parameter alpha (α). It is noted that the as-filed disclosure attributes the limitations present in the instant claim to the contact surface between the main phase and grain boundary phase being a facet interface (Instant Application: [0011]) The as-filed disclosure states that a facet interface is formed due to slow cooling subsequent to heat treatment of the magnet as a sintered body (Instant Application: [0110]; [0115]). Specifically, the slow cooling is conducted, after holding for 50-300 minutes at a temperature of 850-1000°C, down to 450-700°C at a rate of 0.1-5.0 °C/min (Instant Application: [0112]).
Yamaguchi teaches a Nd-Fe-B sintered magnet and process for obtaining such a magnet ([0001]). Yamaguchi teaches that subjecting the sintered magnet to a heat treatment subsequent to sintering improves the coercive force of the obtained magnet ([0051]-[0052]). Specifically, Yamaguchi teaches that the sintered magnet is heated to 800-1000°C, held for 0.2-5 hours, and cooled down to at least 600°C at a rate which is preferably 0.6-2.0 °C/min ([0052]).
It would have been obvious to an ordinarily skilled artisan to incorporate the heat treatment taught by Yamaguchi when processing the rare earth magnet of the ‘961 application. Such a heat treatment has been shown to improve the coercivity of Nd-Fe-B sintered rare earth magnets, of which the rare earth magnet of the ‘961 application is analogous to.
The Examiner asserts that the heat treatment taught by Yamaguchi is substantially identical to the heat treatment disclosed in the present application, which is responsible for the formation of facet interfaces and by extension the claimed microstructural parameter alpha (α). Thus, the rare earth magnet of the modified ‘961 application would similarly possess the microstructural parameter alpha (α) as claimed, or at least in a range which renders the claimed range of 0.30-0.70 obvious due to an overlapping or encompassing range, as the present disclosure has admitted that this processing step is responsible for the microstructural parameter alpha (α) falling within the claimed range.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5129963 (“Panchanathan”) – R-Fe-B type magnets having a composition substantially similar to that which is claimed.
US 2011/0234350 (“Yan”) – Modified Nd-Fe-B sintered magnet processed such that a facet interface would be present due to the taught heat treatment step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735